Exhibit 10.1

GENERAL RELEASE AGREEMENT

 

This General Release Agreement (the “Release Agreement”) covers all
understandings between Jerri DeVard (hereinafter referred to as “Executive” a
term which includes the successors, assigns, beneficiaries, personal
representatives, and heirs of Jerri DeVard) and Office Depot, Inc. (hereinafter
referred to as “Office Depot” or “Company,” terms which include each and every
officer, director, employee, agent, parent corporation or subsidiary (including
but not limited to OfficeMax Incorporated and OfficeMax North America),
affiliate or division, its successors, assigns, beneficiaries, servants, legal
representatives, insurers and heirs) and is provided to Executive on March 16,
2020.    

 

WHEREAS, the parties have agreed that Executive’s last day of employment is
March 16, 2020 (the “Separation Date”), which will allow Executive to remain
employed through the Office Depot 2019 Short Term Incentive Plan payment date
and the 2018 and 2019 LTI vesting dates of March 5, 2020 and March 15, 2020,
respectively;

 

WHEREAS the parties have agreed that Executive will receive payment under the
Office Depot 2019 Short Term Incentive Plan at earned rate as approved by the
Compensation Committee of the Board of Directors of the Company and that
Executive will receive this payment on the same date in 2020 on which bonuses
are paid to the active Office Depot associates under the Office Depot 2019 Short
Term Incentive Plan;

 

WHEREAS the Company issued Executive an offer letter dated September 14, 2017,
which contained severance benefits to which Executive would be entitled in the
event of termination due to no fault of her own (the severance benefits listed
in the September 14, 2017 offer letter are the same severance benefits listed in
the August 14, 2017 and August 29, 2017 offer letters);

 

WHEREAS, the Executive has recently made a claim that she is entitled to an
annual 2017 LTI grant, which is in dispute; and

 

WHEREAS, the parties desire to resolve any and all outstanding issues in
connection with Executive’s separation from employment and have therefore
entered into this Release Agreement.  

 

THEREFORE, FOR AND IN CONSIDERATION of the foregoing, and other good and
valuable consideration as set forth below, the Parties agree as follows:

 

 

1.

Separation Date and Amounts Otherwise Due to Executive:  Executive’s separation
date from the Company is March 16, 2020.  Whether or not Executive signs this
Release Agreement, Executive is entitled to (a) any unpaid wages that she has
earned through the Separation Date; (b) any vested benefits in her 401(k)
account; and (c) if eligible, and upon making a timely election, Executive will
be entitled to continue her health insurance benefits, at her own expense, under
COBRA.

 

 

2.

Severance Benefits.  If this Release Agreement is executed within the timeframe
permitted in Section 10 and Executive does not revoke her acceptance or violate
the terms of this Release Agreement, Office Depot will provide the following
severance benefits pursuant to Executive’s September 14, 2017 offer letter:  (a)
$862,500.00, which equates to eighteen (18) months of Executive’s annual base
salary in effect on the Separation Date; (b) $14,224.77, which equates to
eighteen (18) times the difference between the Company’s monthly COBRA charge
for the type of Company-provided group health plan coverage in effect for
Executive on the Separation Date and the applicable active employee charge for
such coverage; and (c)





--------------------------------------------------------------------------------

 

 

payment under the 2020 Corporate Bonus Plan, at the earned rate, if any, based
on Executive’s 2020 eligible earnings.  Office Depot will also: (d) pay for six
(6) months of outplacement services through Right Management Consultants with
such services to start no later than sixty (60) days after the Separation Date.
Finally, Office Depot will: (e) make an additional payment in the amount of
$222,080.91. The benefits set forth in this paragraph shall be collectively
referred to as the “Severance Benefits”.

 

As a condition to receipt of these Severance Benefits, Executive must (i)
execute and return this Release Agreement within the time period set forth in
Section 10, and (ii) not exercise her right of revocation as set forth in
Section 10.  The total time period described in (i) and (ii) above is the
“Release Period.”  Payment of the benefits specified in (a), (b) and (e) above
will be made in a lump sum, less applicable taxes, other deductions required by
law, and/or any amounts due Office Depot within fifteen (15) days following the
expiration of the Release Period. Payment of the benefits specified in (c)
above, if any, will be made in a lump sum, less applicable taxes, other
deductions required by law, and/or any amounts due Office Depot, on the same
date in 2021 on which bonuses are paid to the active Office Depot associates
under the Office Depot 2020 Corporate Bonus Plan; provided that, said 2020
bonuses are paid to eligible active associates.  No payments specified herein
will be made later than March 15, 2021.  

 

The payments specified above do not provide for a deferral of compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and, therefore, all payments are intended to be exempt from Section 409A under
the short-term deferral exemption of Treasury Reg. § 1.409A-1(b)(4).

 

Executive acknowledges that the Severance Benefits set forth in this Section 1
are conditional upon her execution and non-revocation of this Release Agreement,
and Executive’s adherence to her post-employment obligations contained herein,
including, without limitation, the obligations set forth in Section 9.

 

 

3.

Equity and Cash Awards.  Any and all outstanding equity or cash awards issued to
Employee shall be governed in accordance with the terms and conditions of the
applicable agreements and respective plans. 

 

 

4.

Release of Claims and Covenant Not to Sue.  Executive agrees to release and
forever discharge Office Depot from any and all claims, demands, actions, and
causes of action, and all liability whatsoever, whether known or unknown, fixed
or contingent, which Executive has or may have against Office Depot as a result
of her employment by and subsequent separation from employment with Office
Depot, up to the date of the execution of this Release Agreement and the general
release contained herein.  This release includes but is not limited to claims at
law or equity or sounding in contract (express or implied), common law or tort
arising under federal, state or local laws, including by way of illustration and
not limitation, any claims relating to employment discrimination, harassment, or
retaliation of any kind and any and all claims relating to wages, compensation
(including short-term and long-term incentive awards and specifically including
a claim to a 2017 long-term incentive (LTI) award).  Claims Executive is giving
up include but are not limited to claims of breach of contract; breach of the
covenant of good faith and fair dealing; infliction of emotional distress;
fraud, fraudulent inducement, or misrepresentation; wrongful discharge;
retaliation; violation of public policy; defamation; libel; invasion of privacy;
claims for unpaid wages; or any other tort; and claims under the Americans with
Disabilities Act; the Civil Rights Act of 1866, 1871, 1964 and 1991 as
reenacted, 42 U.S. Code Section 1981; the Age Discrimination in Employment Act;
the

 

Page 2 of 7

____________

Executive’s Initials

--------------------------------------------------------------------------------

 

 

Older Workers Benefit Protection Act; the Fair Labor Standards Act; the Family
and Medical Leave Act; Title VII of the Civil Rights Act of 1964, as amended;
the Health Insurance Portability & Accountability Act of 1996 (HIPAA); the
Genetic Information Non-Discrimination Act; the Rehabilitation Act of 1973; the
Equal Pay Act of 1973; the Lilly Ledbetter Act; the Occupational Health and
Safety Act; the Immigration Reform and Control Act of 1986; the Worker
Adjustment and Retraining Notification Act: Section 409A of the Internal Revenue
Code of 1986, as amended, or the Employee Retirement Income Security Act of
1974, as amended (ERISA); the Florida Civil Rights Act; the Florida
Whistleblower’s Act; the Florida Workers’ Compensation Act, including claims for
retaliation; the Florida Wage Payment Act; any whistleblower claim under any
state, federal, or local law; any qui tam action under any state or federal law,
or claims growing out of any legal restrictions on Office Depot’s right to
terminate its employees and all other claims under federal, state  or local
statute or ordinance or common law,  including but not limited to those relating
to discrimination in employment.  The foregoing is not a complete list, and
Executive waives and releases any and all rights and claims and any other
statutory and common law causes of action, including negligence, negligent
misrepresentation, negligent hiring, negligent retention, negligent supervision,
quantum meruit, promissory estoppel or any intentional tort, as well as all
claims for or any other claims or rights to benefits or damages, whether
contractual, liquidated, compensatory, exemplary, or punitive, or rights to or
claims for injunctive or equitable relief, or rights to or claims for expenses,
costs, fees, attorneys’ fees, interest, penalties, overtime pay, commissions,
bonuses, premiums, penalties and any other element of relief and/or all losses
of any kind whatsoever, which Executive have or might have by virtue of any
fact(s), act(s) or event(s) occurring prior to the effective date of this
Agreement.  All such claims, if any, are hereby compromised, settled, and
extinguished in their entirety.

 

Nothing in this Release Agreement, including the release provisions in this
Section, is intended or shall be construed to interfere with or in any way limit
Executive’s rights under federal, state, or local laws to file a charge of
discrimination or complaint with, or participate or cooperate in any
investigation or proceeding conducted by the National Labor Relations Board
(“NLRB”), the U.S. Equal Employment Opportunity Commission (“EEOC”), the U.S.
Securities and Exchange Commission (“SEC”), the Occupational Safety and Health
Commission (“OSHA”), or any federal, state, or local government agency.  While
Executive is not foreclosed from filing a charge of discrimination or complaint
with the EEOC, the NLRB, the SEC, the OSHA, or any other government agency,
Executive waives and releases the right to receive any compensation, damages,
reinstatement, and any other form of relief whatsoever as a consequence of any
such charge of discrimination or complaint filed by her or on her
behalf.  Should any such charge of discrimination or complaint be filed by
Executive or on her behalf involving matters covered by this Release Agreement
with the EEOC, the NLRB, the SEC, the OSHA or any other federal, state or local
agency, Executive agrees to promptly give the agency a copy of this Release
Agreement and inform them that any individual claims that Executive might
otherwise have had are waived and released. Notwithstanding, this Release
Agreement does not limit or otherwise bar Employee’s right to receive a monetary
award from a governmental agency.

 

Executive understands that nothing in this Release Agreement releases Office
Depot from Worker’s Compensation or disability benefits, if any, to which
Executive may be entitled in connection with her employment with Office Depot.

 

 

5.

Company Property.  By signing this Release Agreement, Executive agrees and
acknowledges that she has returned to the Company all originals and copies of
Company documents and all Company property, including without limitation,
computer files, diskettes, database

 

Page 3 of 7

____________

Executive’s Initials

--------------------------------------------------------------------------------

 

 

information, client/customer information, sales documents financial statements,
budgets and forecasts, computers, keys, and corporate credit cards.

 

 

6.

Corporate Credit Card Charges.  Executive agrees to provide Office Depot with
receipts for any and all expenses charged to her Corporate Credit Card that are
pending or unpaid, within 5 (five) business days after the Separation
Date.  Executive further understands and agrees that she is responsible for
directly rendering payment to Office Depot for any personal charges incurred on
her Corporate Credit Card and understands and agrees that if she fails to do so,
Office Depot has the right, but is not obligated, to deduct any and all amounts
owing on her Corporate Credit Card for personal expenses from her severance
payment, under this Release Agreement.

 

 

7.

No Admission of Liability.  Executive acknowledges that this Release Agreement
shall not in any way be construed as an admission by Office Depot of any
unlawful or wrongful acts whatsoever against Executive or any other person, and
Office Depot specifically disclaims any liability to or wrongful acts against
Executive or any other person.

 

 

8.

Waiver.  Executive expressly waives and releases any right to reinstatement by
Office Depot and agrees not to seek or accept employment with Office Depot in
the future, unless such new employment is expressly and mutually agreed to by
Office Depot and Executive, in writing.  

 

 

9.

Non-Compete, Confidentiality, Non-Disparagement, Cooperation.  Executive
understands and agrees that, with the exception of the Associate
Non-Competition, Confidentiality and Non-Solicitation Agreement signed by
Executive on August 23, 2017 (“Non-Competition, Confidentiality and
Non-Solicitation Agreement”), this Release Agreement supersedes all prior
agreements and understandings between Executive and Office Depot.  Executive
understands and agrees that this Release Agreement and the surviving
Non-Competition, Confidentiality and Non-Solicitation Agreement, constitute the
entire agreement between Office Depot and Executive with respect to Executive’s
employment and separation from employment, that no other promises have been made
to Executive, and that Executive has not relied upon any representation or
statement, written or oral, not set forth in this document.  Executive expressly
acknowledges that the provisions contained in the Non-Competition,
Confidentiality and Non-Solicitation Agreement are incorporated into this
agreement and remain in full force and effect.  The terms set forth in this
Section 9 are material terms of this Release Agreement and are essential to
protect Office Depot’s legitimate interests and relationships.  Executive agrees
that a breach of any of these terms would cause irreparable harm to Office
Depot, and that Office Depot may seek immediate injunctive relief in a court of
law to enforce the terms of this Release Agreement and the surviving terms of
the Non-Competition, Confidentiality and Non-Solicitation Agreement.

 

Executive further agrees that she will not make any remarks disparaging the
conduct or character of Company to any customers, clients, suppliers, vendors,
or competitors of the Company. 

 

Executive will provide her full and truthful testimony, cooperation and
assistance in any litigation, investigations, or administrative proceeding
involving any matters with which she was involved during her employment with
Office Depot. For purposes of this Section, cooperation and assistance includes,
but is not limited to, attending meetings and informal interviews and gathering,
reviewing and providing documents.  Office Depot will reimburse Executive for
reasonable travel expenses and other reasonable expenses and costs with the
prior written approval of Office Depot’s Executive Vice President, Chief Legal
and Administrative Officer, which are to be incurred in providing such
assistance.

 

Page 4 of 7

____________

Executive’s Initials

--------------------------------------------------------------------------------

 

 

Executive acknowledges and agrees that the terms and provisions of this Release
Agreement, as well as any and all incidents leading to or resulting from this
Release Agreement, are confidential and shall not be discussed with any
individual without the prior written consent of Office Depot’s Executive Vice
President, Chief Legal and Administrative Officer, except that this Release
Agreement shall not prohibit Executive from required confidential disclosures to
her attorney, accountant, or to any governmental taxing authority, or discussing
the matter with her immediate family on a need to know basis.  Nothing in this
Section or in this Release Agreement shall be construed as prohibiting Executive
from communicating with a governmental agency, participating in, cooperating
with or testifying truthfully in a government investigation or responding to a
validly issued subpoena or Court Order. However, before disclosing any
confidential information as described in this Section, Executive must provide at
least seven (7) days advance written notice to the Company’s Executive Vice
President, Chief Legal and Administrative Officer, where possible. If seven
days’ notice is not possible, Executive must provide written notice as soon as
possible.

 

 

10.

Time to Consider, Right of Revocation.  Executive understands and acknowledges
that she has twenty-one (21) calendar days to review and consider the provisions
of this Release Agreement, and agrees that any modifications, material or
immaterial, made to this Release Agreement do not restart the running of the
twenty-one (21) day period.  Executive further understands that she has seven
(7) calendar days following her execution of this Release Agreement to revoke
her acceptance of this Release Agreement (the “Revocation Period”) and that this
Release Agreement shall not become effective or enforceable until the Revocation
Period has expired.  Revocation of this Release Agreement must be made by
delivering a written notice of revocation to Lois-Lee Haratsis, Sr. Manager,
Employment Compliance.  For this revocation to be effective, written notice must
be received by Lois-Lee Haratsis, Sr. Manager, Employment Compliance no later
than the close of business on the seventh day after Executive signs this Release
Agreement.  Executive understands and acknowledges that no monies will be paid
to her pursuant to Section 2 of this Release Agreement until the Revocation
Period has expired.

 

 

11.

Attorneys’ Fees.  In the event that Executive or Office Depot commences an
action for damages, injunctive relief, or to enforce the provisions of this
Release Agreement, the prevailing party in any such action shall be entitled to
an award of its reasonable attorneys’ fees and costs, including appellate fees
and costs, incurred in connection therewith as determined by the court in any
such action.  To the extent that any payment or reimbursement by Office Depot of
fees or costs pursuant to this Section 11 does not qualify for exclusion from
Federal income taxation, Office Depot will make the payment or reimbursement
only if Executive incurs the corresponding expense during her lifetime and the
court determines that Office Depot is required to make payment or reimbursement
of the expense pursuant to this Section 11 no later than two months prior to the
last day of the calendar year following the calendar year in which Executive
incurs the expense so that Office Depot can and will, make the payment or
reimbursement on or before the last day of the calendar year following the
calendar year in which Executive incurs the expense.  The amount of expenses
eligible for such payment or reimbursement by Office Depot during a calendar
year will not affect the amount of expenses eligible for such reimbursement or
payment by Office Depot in another calendar year, and the right to such payment
or reimbursement by Office Depot is not subject to liquidation or exchange for
another benefit from Office Depot.




 

Page 5 of 7

____________

Executive’s Initials

--------------------------------------------------------------------------------

 

 

12.

Indemnification.   Nothing herein shall be construed to waive or disclaim any
indemnification rights to which Executive may be entitled under Office Depot’s
Amended and Restated By-Laws, nor is this Release Agreement intended to release,
waive or disclaim any rights that either Office Depot or Executive may have
under an applicable insurance policy.

 

13.

Miscellaneous.  This Release Agreement shall be governed in all respects by the
laws of the State of Florida.  Venue for any dispute arising out of or relating
to this Release Agreement shall be in Palm Beach County, Florida.  This Release
Agreement shall not be construed against either party by virtue of the drafting
hereof by the Company.  If any part of the Release Agreement should be declared
invalid, illegal or unenforceable, the rest of the Release Agreement will still
be valid and enforceable.  

 

 

14.

Tax Treatment.  This Release Agreement will be construed and administered to
preserve the exemption from Section 409A of the Internal Revenue Code of 1986,
as amended, and the guidance thereunder (“Section 409A”) of payments that
qualify as short-term deferrals pursuant to Treas. Reg. § 1 .409A- 1 (b)(4) or
that qualify for the two-times compensation exemption of Treas. Reg.
§1.409A-1(b)(9)(iii). With respect to other amounts that are subject to Section
409A, it is intended, and this letter will be so construed, that any such
amounts payable under this letter and Office Depot’s and Executive’s exercise of
authority or discretion hereunder shall comply with the provisions of Section
409A so as not to subject Executive to the payment of interest and additional
tax that may be imposed under Section 409A. As a result, with respect to any
amount that is subject to Section 409A: (i) references to Executive’s
termination of employment shall be deemed references to Executive’s “separation
from service” within the meaning of Treas. Reg. §1.409A-1(h), and (ii) in the
event Executive is a “specified employee” within the meaning of Treas. Reg.
§1.409A-1(i) on the date of Executive’s separation from service (with such
status determined by Office Depot in accordance with rules established by Office
Depot in writing in advance of the “specified employee identification date” that
relates to the date of Executive’s separation from service or in the absence of
such rules established by Office Depot, under the default rules for identifying
specified employees under Treas. Reg. §1.409A-1(i)), any amount that is payable
to Executive in connection with Executive’s separation from service shall be
paid six months after such separation from service (if Executive dies after the
date of Executive’s separation from service but before a payment has been made,
such payment will be paid to Executive’s estate without regard to such six-month
delay). Executive acknowledges and agrees that Office Depot has made no
representation to Executive as to the tax treatment of the compensation and
benefits provided pursuant to this Release Agreement and that Executive is
solely responsible for all taxes due with respect to such compensation and
benefits.

 

 

**Remainder of page intentionally left blank**

 




 

Page 6 of 7

____________

Executive’s Initials

--------------------------------------------------------------------------------

 

I CERTIFY THAT I HAVE FULLY READ, HAVE RECEIVED AN EXPLANATION OF, AND
COMPLETELY UNDERSTAND THE PROVISIONS OF THIS RELEASE AGREEMENT, INCLUDING THE
FACT THAT IT CONTAINS A RELEASE OF AGE CLAIMS, THAT OFFICE DEPOT HEREBY ADVISES
ME TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE AGREEMENT, THAT I WAS
GIVEN TWENTY-ONE (21) CALENDAR DAYS TO REVIEW AND CONSIDER THE PROVISIONS OF
THIS RELEASE AGREEMENT, AND THAT I AM SIGNING THIS RELEASE AGREEMENT FREELY AND
VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

 

Executive

 

/s/ Jerri DeVard________________Date:  3/18/2020___________

Jerri DeVard

EMP ID 885038

 

PLEASE RETURN RELEASE TO:

Lois-Lee Haratsis, PHR

Sr. Manager Employment Compliance

Office Depot, Inc.

6600 North Military Trail, C470

Boca Raton, Florida 33496

 

 

Page 7 of 7

____________

Executive’s Initials